Exhibit 10.21

LOGO [g11820img001.jpg]

Master Services Agreement

This Master Service Agreement (“Agreement”) is made this 1 day of February 2008
between IPtimize, Inc and ALLEN’S TV CABLE SERVICE, INC. (“Customer”). This
Agreement provides the general terms and conditions applicable to Customer’s
purchase of communications services (“Service”) from IPtimize, Inc.

ARTICLE 1. ORDERS FOR AND DELIVERY OF SERVICE

1.1 Submission and Acceptance of Customer Order(s). Customer may submit requests
for Service in a form designated by IPtimize (“Customer Order”). The Customer
Order shall contain the duration for which Service is ordered (“Service Term”)
and pricing for Service; Upon expiration of the initial Service Term Service
will continue on a month to month basis at the then current IPtimize rates.
IPtimize will notify Customer on a regular and timely basis (in writing or
electronically) of either its acceptance or rejection of each Customer Order
received along with a proposed date by which IPtimize will have provisioned
Service for said request (the “Customer Commit Date”); renewal Customer Orders
will be accepted by IPtimize’s continuation of Service. If Customer submits
Customer Orders electronically, Customer shall assure that any passwords or
access devices are available only to those having authority to submit Customer
Orders.

1.2 Credit Approval and Deposits. Customer will provide IPtimize with credit
information as reasonably requested. IPtimize may require Customer to make a
deposit as a condition of IPtimize’s acceptance of any Customer Order or
continuation of: a) any usage-based Service; or b) any non-usage based Service
where Customer fails to timely make any payment due hereunder or IPtimize
reasonably determines that Customer has had an adverse change in financial
condition based on an exhibited failure to make payments when due. Deposits
based on 1.2 will not exceed one months’ estimated charges for Service and will
be due upon IPtimize’s written request. When Service is discontinued, the
deposit will be credited to Customer’s account and the balance, if any will be
refunded.

1.3 Customer Premises. If access to non- IPtimize facilities is required for the
installation, maintenance or removal of IPtimize equipment, Customer shall, at
its expense, secure such right of access and shall arrange for the provision and
maintenance of power and HVAC as needed for the proper operation of such
equipment.

1.4 Scheduled Maintenance and Local Access. Scheduled maintenance will not
normally result in Service interruption. If scheduled maintenance requires
Service interruption, IPtimize will (i) provide Customer 7 days’ prior written
notice, (ii) work with Customer to try to minimize Service interruptions and
(iii) use commercially reasonable efforts to perform such maintenance between
midnight and 6:00 a.m. local time. If third party provided local access services
are obtained by Customer in conjunction with a Customer Order, Customer will:
(i) provide IPtimize with circuit facility information, firm order commitment
information and necessary design layout records to enable cross-connects to
IPtimize Service(s) (such cross connects being provided by IPtimize subject to
applicable charges), (ii) cooperate with IPtimize (including providing necessary
LOA’s) in connection with IPtimize circuit grooming, and (iii) where a related
Service is disconnected or terminated, promptly provide IPtimize a written
disconnection firm order commitment from the relevant third party provider.

 

   CONFIDENTIAL    Page 1 of 7



--------------------------------------------------------------------------------

LOGO [g11820img001.jpg]

 

ARTICLE 2. BILLING AND PAYMENT

2.1 Commencement of Billing. IPtimize will deliver written or electronic notice
(a “Connection Notice”) to Customer upon installation of Service, at which time
billing will commence (“Service Commencement Date”), regardless of whether
Customer is prepared to accept delivery of Service. If Customer notifies
IPtimize within 3 days after delivery of the Connection Notice that Service is
not functioning properly (and such Service is not functioning properly),
IPtimize will correct any deficiencies and, upon Customer’s request, credit
Customer’s account in the amount of 1/30 of the applicable MRC for each day the
Service did not function properly.

2.2 Payment of Invoices and Disputes. Invoices are delivered monthly and due 30
days after the date of invoice. Fixed charges are billed in advance and
usage-based charges are billed in arrears. Billing for partial months is
prorated. Past due amounts bear interest at 1.5% per month or the highest rate
allowed by law (whichever is less). Customer is responsible for all charges
respecting the Service, even if incurred as the result of unauthorized use, if
such unauthorized use was due to the fault of Customer. If Customer reasonably
disputes an invoice, Customer must pay the undisputed amount and submit written
notice of the disputed amount (with details of the nature of the dispute and the
Services and invoice(s) disputed). Disputes must be submitted in writing within
90 days from the date of the invoice or, if not readily apparent from the
invoice, 90 days from the date of the Customer’s invoice to its end user. If the
dispute is resolved against Customer, Customer shall pay such amounts from the
date originally due.

2.3 Taxes and Fees. Except for taxes based on IPtimize’s net income, Customer
will be responsible for reimbursement of all taxes and fees, including USF
(Universal Service Fund) fees that arise in any jurisdiction, including value
added, consumption, sales, use, gross receipts, foreign withholding (which will
be grossed up), excise, access, bypass, franchise or other taxes, fees, duties,
charges or surcharges imposed on or incident to the provision, sale or use of
Service (whether imposed on IPtimize or any affiliate of IPtimize). If such
taxes, fees or charges are imposed by any jurisdiction with authority on
IPtimize as a direct result of the Services provided by this Agreement to
Customer, IPtimize shall notify and provide Customer with an itemized schedule
of all such taxes or fees in writing as soon as is reasonably possible, but not
less than 45 days before initiating such pass through to Customer. Such charges
may be shown on invoices as cost recovery fees. Charges for Service are
exclusive of taxes. Customer may present IPtimize a valid exemption certificate
and IPtimize will give effect thereto prospectively. IPtimize shall timely
provide to Customer evidence that any such reimbursed taxes or fees paid to
IPtimize by Customer were subsequently paid to satisfy any and all obligations
due to the appropriate authority or taxing district . Customer shall not be
responsible or assume any obligation to pay any liens, penalties, interest or
late fees that may be imposed or incurred due to the failure of IPtimize to
timely pay any such taxes or fees when due.

2.4 Regulatory and Legal Changes. If any change in applicable law, regulation,
rule or order materially affects delivery of Service, the parties will negotiate
appropriate changes to this Agreement. If the parties are unable to reach
agreement within 30 days after IPtimize’s delivery of written notice requesting
renegotiation: (a) IPtimize may, upon thirty (30) days written notice, pass any
increased costs relating to delivery of Service through to Customer and (b) if
IPtimize does so, Customer may terminate the affected Service without
termination liability by delivering written notice to IPtimize within thirty
(30) days of receipt of the IPtimize notice.

 

2.5 Cancellation and Termination Charges.

(A) Customer may cancel a Customer Order (or portion thereof) prior to delivery
of the Connection Notice upon written notice to IPtimize identifying the
affected Customer Order and Service. If Customer does so, Customer shall pay
IPtimize a cancellation charge

 

   CONFIDENTIAL    Page 2 of 7



--------------------------------------------------------------------------------

LOGO [g11820img001.jpg]

 

equal to the sum of: (i) for “off-net” Service, third party termination charges
for the cancelled Service; (ii) for “on-net” Service, 1 month’s monthly
recurring charges for the cancelled Service; (iii) the non-recurring charges for
the cancelled Service; and (iv) IPtimize’s out of pocket costs (if any) incurred
in constructing facilities necessary for Service delivery.

(B) Customer may terminate Service after delivery of the Connection Notice upon
30 days’ written notice to IPtimize identifying the terminated Service. If
Customer does so without cause, or if Service is terminated by IPtimize as the
result of an uncured default by Customer, Customer shall pay IPtimize a
termination charge equal to the sum of: (i) all unpaid amounts for Service
provided through the date of termination; (ii) 100% of the remaining monthly
recurring charges for months 1-12 of the Service Term; and (iii) 50% of the
remaining monthly recurring charges for month 13 through the end of the Service
Term. The parties agree that the charges in this Section are a genuine estimate
of IPtimize’s actual damages and are not a penalty. The termination charges
shall be Customer’s sole liability and Ipitimize’s sole and exclusive remedy for
termination of the service by Customer without cause or termination by iPtimize
as the result of an uncured default by Customer.

(C) Customer may terminate Service as “Hosted” by IPtimize and convert to a
“Managed” level of Service with IPtimize without incurring any termination
charges or any other fees.

(D) This Agreement may be terminated by either Party upon notice to the other if
any law, rule or regulation is adopted or passed by an authority with such
jurisdiction that would make it unlawful to perform its obligations under this
Agreement. The effective date of such termination shall be no earlier than the
date on which any such law, rule or regulation will result in the performances
herein to be declared unlawful; provided that the Parties, in a commercially
reasonable manner, have made a good faith effort to modify this Agreement so
that the performance of the obligations hereunder are no longer declared
unlawful.

(E) Upon termination of Service after delivery of the Connection Notice,
IPtimize acknowledges and agrees not to seek or claim ownership of telephone
numbers assigned and utilized by Subscribers of Customer in connection with this
Agreement.

ARTICLE 3. DEFAULT

If (A) Customer fails to make any payment when due and such failure continues
for Ten (10) business days after written notice from IPtimize, or (B) either
party breaches or fails to observe or perform any other material term of this
Agreement and such failure continues for 30 days without cure after written
notice from the other party, then the non-defaulting party may: (i) terminate
this Agreement and/or any Customer Order, in whole or in part, and immediately
be relieved of any further obligations or liabilities as pertains to this
Agreement and/or (ii) subject to Section 4.1, pursue any remedies it may have at
law or in equity.

ARTICLE 4. LIABILITIES AND SERVICE LEVELS

4.1 No Special Damages. Neither party shall be liable for any damages for lost
profits, lost revenues, loss of goodwill, loss of anticipated savings, loss of
data or cost of purchasing replacement services, or any indirect, incidental,
special, consequential, exemplary or punitive damages arising out of the
performance or failure to perform under this Agreement or any Customer Order.

 

   CONFIDENTIAL    Page 3 of 7



--------------------------------------------------------------------------------

LOGO [g11820img001.jpg]

 

4.2 Disclaimer of Warranties. Other than the Service Level commitments described
in Section 4.3 and as set forth in this Section 4.2, IPtimize MAKES NO
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, STATUTORY OR OTHERWISE, INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE, EXCEPT THOSE EXPRESSLY SET
FORTH IN THIS AGREEMENT OR ANY APPLICABLE SERVICE SCHEDULE. BOTH PARTIES
REPRESENT AND WARRANT THAT (i) THEY HAVE BEEN DULY ORGANIZED AND ARE VALIDLY
EXISTING IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH THEY WERE
ORGANZED; (ii) THEY HAVE THE FULL RIGHT, POWER AND AUTHORITY TO EXECUTE, DELIVER
AND PERFORM THEIR OBLIGATIONS UNDER THIS AGREEMENT, (iii) THE EXECUTION AND
PERFORMANCE OF THIS AGREEMENT DOES NOT NOR WILL NOT VIOLATE ANY APPLICABLE
EXISTING RULES, REGULATION, STATUTES OR ORDERS OF COURT FROM ANY NATIONAL, STATE
OR LOCAL AGENCY, COURT OR BODY OR ANY CONTRACT OR OTHER AGREEMENT TO WHICH THEY
ARE A SUBJECT; (iv) TO THE BEST OF THEIR KNOWLEDGE, NO THIRD PARTY CLAIMS WILL
PREVENT THEM FROM FULFULLING THEIR OBLIGATIONS UNDER THIS AGREEMENT; (v) UPON
EXECUTION, THIS AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
BETWEEN THE PARTIES; and (VI) THEY HAVE ANY NECESSARY REGULATORY APPROVAL TO
PROVIDE THE SERVICES CONTRACTED FOR .

4.3 Service Levels. The “Service Level” commitments applicable to the Services
are found in IPtimize’s Service Schedules for each Service. If IPtimize does not
achieve a Service Level, a credit will be issued to Customer as set forth in the
applicable Service Schedule upon Customer’s request. IPtimize’s maintenance log
and trouble ticketing systems will be used for calculating any Service Level
events. To request a credit, Customer must notify in writing, its IPtimize
Account Manager or deliver a written request (with sufficient detail necessary
to identify the affected Service) within 60 days after the end of the month in
which the Service affecting event occurred. In no event shall the total credits
issued to Customer exceed the non-recurring and monthly recurring charges for
the affected Service for that month. Customer’s sole remedies for any outages,
failures to deliver or defects in Service are contained in the Service Levels
applicable to the affected Service.

4.4 Right of Termination for Installation Delay. In lieu of any Service Level
credits for installation delays, if IPtimize’s installation of Service is
delayed for more than 30 business days beyond the Service Commencement Date,
Customer may terminate the affected Service upon written notice to IPtimize and
without payment of any applicable termination charge, provided such written
notice is delivered prior to IPtimize delivering a Connection Notice for the
affected Service. This Section shall not apply to any Service where IPtimize has
agreed to construct network facilities in or to a new location not previously
served by IPtimize.

ARTICLE 5. GENERAL TERMS

5.1 Force Majeure. Neither party shall be liable, nor shall any credit
allowance, damages or other remedy be extended, for any failure of performance,
delays, losses, destruction or equipment due to causes beyond such party’s
reasonable control caused or occasioned by or due to fire, wind, flood, water,
ice, hail, acts of God or Nature, war, terrorism, labor dispute or shortages,
power failures, cable cuts, civil disturbances, governmental actions, equipment
or supply shortages, explosions, hurricanes, lack of transportation or omissions
by third parties, each but not limited to a (“force majeure event”). In the
event IPtimize is unable to deliver Service as a result of a force majeure
event, IPTIMIZE shall as soon as is reasonably possible, notify Customer of such
event along with an estimated duration the event will exist and exercise good
faith efforts to minimize and remedy such event. Customer shall not be obligated
to pay IPtimize for the affected Service for so long as IPtimize is unable to
deliver the affected Service. Force majeure events along with scheduled
maintenance under section 1.4 shall be considered “Excused Outages.”

 

   CONFIDENTIAL    Page 4 of 7



--------------------------------------------------------------------------------

LOGO [g11820img001.jpg]

 

5.2 Assignment and Resale. Customer may not assign its rights or obligations
under this Agreement or any Customer Order without the prior written consent of
IPtimize, which will not be unreasonably withheld. This Agreement shall apply to
any permitted transferees or assignees. Customer may resell or otherwise provide
the Service to third parties or use the Services in connection with goods or
services provided by Customer to third parties (“Customer Provided Services“)
provided that Customer shall indemnify, defend and hold IPtimize and its
affiliates harmless from any claims arising from or related to any Customer
Provided Services. If Customer resells telecommunications services, Customer
certifies that it has filed all required documentation and will at all relevant
times have the requisite authority with appropriate regulatory agencies
respecting the same. Nothing in this Agreement, express or implied, is intended
to or shall confer upon any third party any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

5.3 Affiliates. Service may be provided to Customer pursuant to this Agreement
by an affiliate of IPtimize, but IPtimize shall remain responsible to Customer
for the delivery and performance of the Service. Customer’s affiliates may
purchase Service pursuant to this Agreement. Customer shall be jointly and
severally liable for all claims and liabilities related to Service ordered by
any Customer affiliate, and any default under this Agreement by any Customer
affiliate shall also be a default by Customer.

5.4 Notices. All notices shall be in writing and sufficient and received if
delivered in person, or when sent via facsimile, pre-paid overnight courier,
electronic mail (if an e-mail address is provided below) or sent by U.S. Postal
Service (or First Class International Post (as applicable)), addressed as
follows:

 

IF TO IPtimize:    IF TO CUSTOMER:

IPtimize, Inc

   ALLEN’S TV CABLE SERVICE, INC.

2135 S. Cherry Street

   P. O. Box 2643

Suite 200

   Morgan City, LA 70381-2643

Denver, CO 80222

   Attn: Clint Wilson or President   

Attn: Jeffrey A. Price or

   Attn: Gregory A. Price, President

Either party may change its notice address upon notice to the other party. All
notices shall be deemed to have been given on (i) the date delivered if
delivered personally, by facsimile or e-mail (one business day after delivery if
delivered on a weekend or legal holiday), (ii) the business day after dispatch
if sent by overnight courier, or (iii) the third business day after posting if
sent by U.S. Postal Service (or other applicable postal delivery service).

5.5 Acceptable Use Policy; Data Protection. If applicable, Customer‘s use of
Service shall comply with IPtimize‘s reasonable Acceptable Use Policy and
Privacy Policy, as communicated in writing to Customer from time to time.
IPtimize may transfer, process and store billing and utilization data and other
data necessary for operation of its network and for the performance of its
obligations under this Agreement. Customer consents that IPtimize may
(i) transfer, store and process such data in the United States; and (ii) use
such data only for its own internal purposes to perform the services contracted
for by Customer. At no time will any Customer data be disclosed to any third
parties without prior written consent of the two parties to this Agreement.

As utilized herein, Data shall mean any confidential information, proprietary
plans, technological or business information (including trade technology,
secrets, intellectual property, marketing, summaries, mailing lists, subscriber
data or information, reports, or any other information regarding Customer and /
or its subscribers, whether oral, written or electronically obtained or
otherwise disclosed, reproduced, transmitted or received.

 

   CONFIDENTIAL    Page 5 of 7



--------------------------------------------------------------------------------

LOGO [g11820img001.jpg]

 

5.6 Intellectual Property and Publicity. Neither party is granted a license or
other right (express, implied or otherwise) to use any trademarks, copyrights,
service marks, trade names, patents, trade secrets or other form of intellectual
property of the other party or its affiliates without the express prior written
authorization of the other party. Each party will at all times remain the sole
owner of all intellectual property it rightfully owns as of the effective date
of this Agreement as well as any intellectual property rights it may acquire or
develop during the Term of this Agreement. Neither party shall issue any press
release nor make any other public statement relating to this Agreement, except
as may be required by law or agreed between the parties in writing. Any
information or documentation disclosed between the parties during the
performance of this Agreement (including this Agreement) shall be subject to the
terms and conditions of the applicable non-disclosure agreement then in effect
between the parties and which may afford the aggrieved Party the right to
terminate this Agreement and / or seek immediate injunctive relief or any other
legal rights and remedies available.

5.7 Governing Law; Amendment. This Agreement shall be governed and construed in
accordance with the laws of the State of Colorado, without regard to its choice
of law rules. It also may be governed by any governmental authority, court,
tribunal, agency, regulatory, administrative, judicial agency, commission or
organization of any subdivision, branch or department of any of the foregoing.
This Agreement, including any Service Schedule(s) and Customer Order(s) executed
hereunder, constitutes the entire and final agreement and understanding between
the parties with respect to the Service and supersedes all prior agreements
relating to the Service. This Agreement may only be modified or supplemented by
an instrument executed by an authorized representative of each party. No failure
by either party to enforce any right(s) hereunder shall constitute a waiver of
such right(s).

5.8 Relationship of the Parties. The relationship between Customer and IPtimize
shall not be that of partners, agents, or joint ventures for one another, and
nothing contained in this Agreement shall be deemed to constitute a partnership
or agency agreement between them for any purposes.

5.9 Most Favored Nations Provision. Customer shall receive and IPtimize shall
provide Most Favored Nations Protection in Pricing, Services, Equipment and
Training at all times during the Term for any similar-sized Customers offering
Voice Services. IPtimize shall notify Customer of any favorable pricing or
provisions it may offer or grant to another customer and offer such to Customer
to be included in this Agreement.

6.0 Event of Insolvency. This Agreement may immediately be terminated by
Customer upon written notice to IPtimize in the event that IPtimize makes an
assignment for the benefit of creditors, dissolves or liquidates, has a receiver
or trustee appointed over it or any of its assets, is declared insolvent or
bankrupt, or a voluntary or involuntary petition is filed in any court of
competent jurisdiction under the applicable bankruptcy laws, including for
liquidation or reorganization, and such petition is not withdrawn within sixty
(60) calendar days after filing.

6.1 Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same instrument.
Facsimile signatures shall be sufficient to bind the parties to this Agreement.

 

   CONFIDENTIAL    Page 6 of 7



--------------------------------------------------------------------------------

LOGO [g11820img001.jpg]

 

IPTIMIZE, INC. (“IPtimize)     ALLEN’S TV CABLE SERVICE, INC. (“Customer”) By  
/s/ Clinton J. Wilson     By   /s/ Gregory A. Price Name Clinton J. Wilson    
Name Gregory A. Price Title President     Title President Date March 25, 2008  
  Date March 25, 2008

 

   CONFIDENTIAL    Page 7 of 7